DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 and 13-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Overbeck (US 20160026230 A1).
As to claim 1, Overbeck teaches a method for analyzing power usage of an energy-aware computing system, comprising: 
monitoring executed machine code on a line-by-line basis [00025: “Each one of the executable or selectd one may be executed with test cases ad corresponding system measures may be collected and compared.”];
 monitoring power consumption of each component of the energy-aware computing system simultaneous to the machine code monitoring [0025: “system measures may include power consumption…”]; 
determining at least one routine executed by the energy-aware computing system based on the monitored executed machine code [0010: “an executable code 
mapping the power consumption for each determined routine [0010: “each execution path may be executed to consume a separate amount of processing resource (e.g., power) in the machine.”].
As to claims 2 and 3, Overbeck teaches the method of claim 1, further comprising: capping power consumption for each routine according to a predetermined threshold, wherein the capping includes modifying the operation of the energy-aware computing system to reduce power consumption [0087: “The configured or selected execution path may consume the least amount of processing resources among possible execution paths for the data process routine in the executable code.”].
As to claim 5, Overbeck teaches wherein the monitoring power consumption of each component of the energy-aware computing system includes monitoring at least a hardware component [0022: “The process depicted in the figured that follow, are performed by processing logic that comprises hardware (e.g., circuitry, dedicated logic, etc.).”].
As to claim 6, Overbeck teaches wherein the monitoring power consumption of each component of the energy-aware computing system includes monitoring at least a firmware component [0022: “The process depicted in the figured that follow, are 
As to claim 7, Overbeck teaches wherein the executed machine code is executed as a logical simulation of the energy-aware computing system [0025: “Each one of the executable or selected ones may be executed with test cases…”] [0032].
As to claim 8, it relates to medium claim comprising the same subject matters claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.
As to claims 9-11 and 13-15, they relate to system claims comprising the same subject matters claimed in claims 1-3 and 5-7. Therefore, they are rejected under the same reasons applied to claims 1-3 and 5-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overbeck (US 20160026230 A1).
As to claims 4 and 12, Overbeck does not explicitly teach determining an average power consumption over a predetermined period of time.
However, Overbeck teaches measuring total power consumption and elapsed time period [0025: “system measures may include power consumption, processing speed, memory usage, elapsed time and other applicable measures.”] [0031].
It is obvious to one of ordinary skill in art to derive average power consumption from measured total power consumption and elapsed time by using simple mathematic algorithm. 
Conclusion
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187